         Case 1:20-cv-09160-GBD Document 20 Filed 07/06/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK



 UNIÓN FENOSA GAS, S.A.

                        Plaintiff,

                v.
                                                           Civ. No. 20-CV-9160-GBD
 ARAB REPUBLIC OF EGYPT; THE
 BANK OF NEW YORK MELLON
 CORPORATION AND THE BANK OF
 NEW YORK MELLON SA/NV,
 LUXEMBOURG BRANCH,

                        Defendants.




             NON-PARTY MOHAMED ABDEL RAOUF BAHGAT’S MOTION
               TO INTERVENE AND APPLY TO UNSEAL DOCUMENTS

       Non-party Mohamed Abdel Raouf Bahgat (the “Proposed Intervenor”) respectfully

requests this Court to enter an Order:

           (i) Permitting him to intervene in this matter pursuant to Fed. R. Civ. P. 24(b) in order

               to apply to unseal the Complaint and its two exhibits (the “Sealed Complaint”), or

               alternatively, otherwise to allow him to apply to unseal the Sealed Documents; and

           (ii) Unsealing the Sealed Complaint or, in the alternative, allowing the Proposed

               Intervenor to examine the unsealed Complaint and its exhibits and to use them in

               any manner consistent with the protection of his legal rights as a creditor of

               Defendant the Arab Republic of Egypt (“Egypt”).
          Case 1:20-cv-09160-GBD Document 20 Filed 07/06/21 Page 2 of 6




         The background of this matter relevant to the Proposed Intervenor’s Motion and the legal

basis for the Motion are set out more fully in its accompanying Memorandum of Law and

Declaration of Mark Beckett.

         Plaintiff Unión Fenosa Gas, S.A. (“UFG”) is (or was at the time of the initiation of this

action) a creditor of Egypt. It brought this case in November 2020 to void a contract it alleged

Egypt and the Bank of New York Mellon (“BNYM”) entered to shield Egypt’s assets from an

impending attachment action by UFG.

         In 2020 Egypt issued two series of sovereign bonds (the “Notes”), one of which matures

in 2040 and remains outstanding. Egypt hired BNYM as the “fiscal agent” for the bonds pursuant

to a Fiscal Agency Agreement dated April 29, 2010. That agreement is part of the Sealed

Complaint and all descriptions of it in the public version of the Complaint have been redacted.

Nonetheless, its general thrust is that BNYM, as fiscal agent for Egypt, was responsible for paying

the interest and principal on the Notes to the noteholders and repaying any unclaimed funds to

Egypt.

         UFG obtained an international arbitration award against Egypt and initiated enforcement

proceedings in England, where the award was reduced to an English judgment. In connection with

that proceeding UFG made an application pursuant to 28 U.S.C. §1782 in this District in Case No.

1:20-mc-171-PKC seeking documents concerning the bonds and BNYM’s role. After extended

proceedings, including a motion by BNYM to quash the subpoena, BNYM was ordered to produce

documents.     It produced the Fiscal Agency Agreement, and a document called the First

Supplemental Agency Agreement, dated June 26, 2020, modifying the Fiscal Agency Agreement.

         The First Supplemental Agency Agreement is also part of the Sealed Complaint and any

extended references to it have been similarly redacted. Although the Proposed Intervenor cannot




                                                2
         Case 1:20-cv-09160-GBD Document 20 Filed 07/06/21 Page 3 of 6




review the terms of the new agreement, the general circumstances of the defendants’ entry into

this agreement and the UFG’s conclusions after reviewing it are striking. As UFG observed, the

First Supplemental Agency was entered just three days after the court in the Companion Case

ordered production of documents regarding BNYM’s role in the 2040 Notes. UFG alleged that

the circumstances and substance of the new agreement demonstrated it was intended to eliminate

Egypt’s ownership interests in any funds it transferred to BNYM in connection with the Notes to

shield them from attachment by UFG. It sought to void the First Supplemental Agency Agreement

under New York law.

       As more fully described in the Memorandum of Law, the Sealing Order entered by the

Court on November 6, 2020 (ECF 7) permitted the submission of a redacted Complaint on the

public docket and sealed the original complaint and its exhibits.

       The exhibits to the complaint are entirely under seal and the public version of the

Complaint is extensively redacted. Any descriptions of or quotations from the Fiscal Agency

Agreement or the First Supplemental Agency Agreement, consisting of 110 lines of text appearing

in over 20 paragraphs, have been expurgated. The Sealing Order makes it impossible for the

public, including the Proposed Intervenor, to understand the agreements on which the Complaint

is based, the core allegations of the Complaint, and the mechanism by which UFG alleged

defendants had entered a voidable transaction designed to elude creditors.

       The Proposed Intervenor is also a creditor of Egypt. Like UFG, he also obtained an

international arbitration award against Egypt and is enforcing it in national courts, in his case, at

present, in the Netherland, France, Belgium and the United States. Defendants entered the First

Supplemental Agency Agreement after the issuance of enforcement orders in two of the European

jurisdictions and after the service of the summons and complaint in the U.S. action under the Hague




                                                 2
          Case 1:20-cv-09160-GBD Document 20 Filed 07/06/21 Page 4 of 6




Service Convention. If the First Supplemental Agency Agreement is a voidable transaction as to

UFG, so is it a voidable transaction as to the Proposed Intervenor.

        The U.S. Court of Appeals for the Second Circuit has ruled that intervention pursuant to

Rule 24(b) is the proper method by which a non-party may challenge a sealing or protective order.

As noted above, the Proposed Intervenor and the Plaintiff are in precisely the same legal posture,

and the legal and factual issues are identical. Both are creditors of Egypt (both based on arbitration

awards), and the impugned transaction causes the same harm to the Proposed Intervenor as it does

to Plaintiff.

        Because the purpose of the intervention is narrow and the unsealing application cannot

delay the resolution of the dispute, which the parties voluntarily dismissed, the motion to intervene

should be granted and the Court should hear the unsealing application.

        The Court should unseal the Sealed Complaint. The Sealing Order was provisional and

extended only for 30 days after the service of BNYM or further order. (ECF 7.) As BNYM was

served three days after the Sealing Order was entered, on November 9, 2020 (ECF 8), the Sealing

Order expired by its own terms on December 11, 2020. It appears no application was made to

extend it and it was not renewed.

        The Sealed Complaint should also be unsealed because it is a “judicial document,” highly

relevant to the performance of the judicial function, and therefore entitled to a strong presumption

of access. The Complaint, as the entrance pass to the court system and the roadmap of the

plaintiff’s case, is the quintessential judicial document.

        There are no countervailing factors that would militate against this presumption because

the Fiscal Agency Agreement is referred to at length in the prospectus for the 2040 Notes, is

available for inspection by the noteholders, and is a generic transactional document that is neither




                                                  2
         Case 1:20-cv-09160-GBD Document 20 Filed 07/06/21 Page 5 of 6




proprietary nor confidential. As to the last-minute amendment, either the First Supplemental

Agency Agreement is simply a technical modification of the Fiscal Agency Agreement and

therefore no different from it for purposes of this analysis, or it amounts to an unlawful creditor

avoidance stratagem as to which there can be no legitimate argument against disclosure.

       Even if the Sealed Complaint were not a judicial document (which it manifestly is), any

presumption against varying the Sealing Order should not apply here, where there was no reliance,

and were any claim of reliance would be unreasonable. As noted above, the agreements are not

confidential and the Sealing Order has expired. More importantly, the Protective Order in the

Section 1782 case that was the basis for UFG’s sealing application was entered only after BYNM

was ordered to produce the agreements. UFG was not induced by the Protective Order or the

Sealing Order to produce the documents. BNYM, therefore, has no valid reliance interest in the

Sealing Order that the Court must protect.

       Accordingly, Bahgat asks that the Court (1) grant it status as an intervenor for purposes of

the unsealing application and (2) grant Bahgat’s application to unseal the Sealed Documents, based

on his status as intervenor or otherwise.



 Dated: July 2, 2021

                                               Respectfully submitted,

                                               /s/ Mark Beckett

                                               Mark Beckett
                                               BECKETT LAW LLC
                                               45 Rockefeller Plaza
                                               New York, NY 10111
                                               Telephone: 212-332-3239
                                               mark@beckettlaw.co

                                               Counsel for Proposed Intervenor and Applicant



                                                2
Case 1:20-cv-09160-GBD Document 20 Filed 07/06/21 Page 6 of 6




                              2
